American Beacon Advisors, Inc. 220 E. Las Colinas Blvd., Ste. 1200 Irving, TX 75039 October 21, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: American Beacon Funds 1933 Act File No. 33-11387 1940 Act File No. 811-4984 Dear Sir or Madam: Enclosed for filing, pursuant to Rule 497(c) of the Securities Act of 1933, as amended, are exhibits containing risk/return summary information in interactive data format for the shares of beneficial interest in the American Beacon Grosvenor Long/Short Fund (the “Fund”), a series of the American Beacon Funds. The exhibits reflect updated risk/return summary information for the Fund, as filed with the Securities and Exchange Commission pursuant to Rule 497(c) on October 1, 2015 (Accession Number: 0001133228-15-005147), which is incorporated herein by reference. If you have any questions concerning the foregoing, please do not hesitate to contact the undersigned at (817) 391-6170. Sincerely, /s/ Rosemary Behan Rosemary Behan Chief Legal Officer cc: Kathy K. Ingber, Esq. K&L Gates LLP
